Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered. Claims 1-5 have been canceled; Claims 6-20 have been added. Claims 6-20 are subject to examination.

Allowable Subject Matter
Claim 10-11, 14, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 7 and 17 objected to because of the following informalities:   
Claim 7 recites “the second user equipment” and “the narrow band” in line 3 and line 5 respectively. There is insufficient antecedent basis for these limitations. It is suggested that claim 7 be amended to recite “a second user equipment” and “a narrow band” respectively. 
Claim 17 recites “the number of the blank resource blocks” in line 6. There is insufficient antecedent basis for these limitations. It is suggested that claim 17 be amended to recite “a number of the blank resource blocks”.
Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-9, 12-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (YI hereafter) (US 20210022117 A1) in view of Takeda et al. (Takeda hereafter) (US 20180139725 A1).

Regarding claim 6, YI teaches, A mobile communication method used in a user terminal comprising: 
receiving, from a base station, narrow band allocation information allocating two or more narrow bands to the user terminal (YI; in terms of UL transmission, a UE may be configured or scheduled with single or less than 12 tones (i.e. subcarriers) in one UL transmission to enhance the coverage … One resource unit may be one or some portion of one PRB in LTE, which corresponds to 14 OFDM symbols with 12 subcarriers, Par. 0052-0054); and 
performing communication by using the two or more narrow bands based on the narrow band allocation information (YI; One resource unit is the minimum resource block size where PUSCH can be scheduled, Par. 0059), wherein 
the two or more narrow bands are provided within a bandwidth supportable by the user terminal (YI; all narrow-band UE shall support the same narrow bandwidth smaller than 20 MHz. It may be assumed that the narrow bandwidth is larger than 1.4 MHz (6 PRBs), Par. 0052), and 
the narrow band allocation information includes a start index that specifies one of a plurality of narrow bands and a number index that specifies the number of the two or more narrow band (YI; FIG. 11 shows another example of resource units for PUSCH transmission … Different number of tones may be multiplexed by FDM. A cell-specific configuration of {number of subcarrier/tones, number of resource units in frequency, starting tone index, end tone index} may be configured, Par. 0069-0071).  
YI teaches UE is configured with cell-specific configuration, but fails to explicitly teach that Base station sends the configuration to the UE. However, in the same field of endeavor, Takeda teaches in Par. 0045 that “the radio base station, can report (configure) the arrangement of resource pools #1 to #4 in SIBs (System Information Blocks). In this case, the arrangement of resource pools #1 to #4 can be reported by the broadcast signal”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YI to include the use of SIB as taught by Takeda in order to broadcast radio resource configuration (Takeda; Par. 0045).

Regarding claim 7, YI-Takeda teaches, The mobile communication method according to claim 6, wherein the narrow band allocation information includes information for allocating two or more subframes to the second user terminal (YI;  If one resource unit is defined as single tone with multiple subframes, multiple resource units may also include multiple number of tones. Overall, in terms of resource allocation for handling large packet size, the following approaches may be considered; Par. 0096 & Takeda; the arrangement of resource pools #1 to #4 can be reported by the broadcast signal, Par. 0045), and 
performing the communication by using the two or more narrow bands includes performing the communication by using the narrow band included in the two or more subframes based on the information for allocating the two or more subframes (YI; When a UE is scheduled with multiple resource units, data mapping may follow one of the following approaches. It may be assumed that data is scheduled over ‘m’ resource units and one resource unit consists of ‘k’ tones and ‘L’ subframes, Par. 0109).  
The rational and motivation for adding this teaching of Takeda is the same as for Claim 6.

Regarding claim 8, YI-Takeda teaches, The mobile communication method according to claim 7, wherein the narrow band allocation information includes information specifying whether to perform frequency hopping of the narrow bands in the two or more subframes (YI; If multiple size of tones are supported, resource mapping among different number of tones may be configured semi-statically. In this case, frequency hopping pattern may occur between two tone groups, and offset may be configured per each tone groups, Par. 0116 & Takeda; one bit of downlink control information may be used to report the presence or absence of frequency hopping to an NB-IoT terminal, Par. 0050).  
The rational and motivation for adding this teaching of Takeda is the same as for Claim 6.

Regarding claim 9, YI-Takeda teaches, The mobile communication method according to claim 6, wherein the communication is downlink communication from the base station to the user terminal, and the two or more narrow bands are separated in a frequency direction (YI;  frequency hopping pattern may occur between two tone groups, Par. 0116 & Takeda; FIG. 2 is a diagram illustrating a state in which a plurality of resource pools (patterns) for use for uplink/downlink transmission are arranged, Par. 0038).  
The rational and motivation for adding this teaching of Takeda is the same as for Claim 6.

Regarding claim 12, YI-Takeda teaches, The mobile communication method according to claim 6, further comprising receiving from the base station, information specifying a pattern of frequency hopping of the two or more narrow bands and information specifying a resource block to be allocated to the user terminal in the two or more narrow bands (Takeda; In each of resource pools #1 to #4, a group of radio resources continuous for a certain period (a set of 6 PRBs of radio resources in FIG. 2) frequency-hop between different narrow bands (narrow bands NB #1, NB #4 and NB #7 in FIG. 2) … the radio base station, can report (configure) the arrangement of resource pools #1 to #4 in SIBs (System Information Blocks). In this case, the arrangement of resource pools #1 to #4 can be reported by the broadcast signal, Par. 0044).  
The rational and motivation for adding this teaching of Takeda is the same as for Claim 6.

Regarding claim 13, YI-Takeda teaches, The mobile communication method according to claim 12, wherein 
the pattern of the frequency hopping applied to the user terminal is the same as a pattern of frequency hopping applied to another user terminal using one narrow band (Takeda; the radio base station, can report (configure) the arrangement of resource pools #1 to #4 in SIBs (System Information Blocks). In this case, the arrangement of resource pools #1 to #4 can be reported by the broadcast signal, Par. 0044), and 
the resource block allocated to the user terminal in the two or more narrow bands is different from a resource block allocated to the another user terminal in the one narrow band (Takeda; For the UE-specific information, for example, random access channel resources and UE IDs (User Equipment Identification), which are UE-specific parameters, can be used. In other words, resource pools #1 to #4 are each associated with UE-specific information, Par. 0046).  
The rational and motivation for adding this teaching of Takeda is the same as for Claim 6.

Regarding claim 15, YI-Takeda teaches, The mobile communication method according to claim 6, wherein the narrow band allocation information includes blank information specifying a blank resource block not to be allocated to the user terminal in the two or more narrow bands (Takeda; The above groups may be frequency-hopped between different narrow bands at a predetermined cycle (in a 7-subframe cycle in FIG. 2). Here, the case where the same resource pool is allocated consecutively to six subframes … in FIG. 2, since the transmission/reception signals are switched, 1 PRB that does not belong to any group is set between the groups (for example, subframe SF #7 of narrow band NB #1, which is located between resource pools #1 and #2), Par. 0043).  
Takeda is the same as for Claim 6.

Regarding claim 16, YI-Takeda teaches, The mobile communication method according to claim 15, wherein the blank information includes information specifying a narrow band to which the blank resource block is applied and information specifying a position of the blank resource block (Takeda; in FIG. 2, since the transmission/reception signals are switched, 1 PRB that does not belong to any group is set between the groups (for example, subframe SF #7 of narrow band NB #1, Par. 0043).  
The rational and motivation for adding this teaching of Takeda is the same as for Claim 6.

Regarding claim 19, YI teaches, A user terminal comprising a processor and a memory, the processor being configured to (YI; a UE, Par. 0052): 
receive, from a base station, narrow band allocation information allocating two or more narrow bands to the user terminal (YI; in terms of UL transmission, a UE may be configured or scheduled with single or less than 12 tones (i.e. subcarriers) in one UL transmission to enhance the coverage … One resource unit may be one or some portion of one PRB in LTE, which corresponds to 14 OFDM symbols with 12 subcarriers, Par. 0052-0054); and 
perform communication by using the two or more narrow bands based on the narrow band allocation information (YI; One resource unit is the minimum resource block size where PUSCH can be scheduled, Par. 0059), wherein 
(YI; all narrow-band UE shall support the same narrow bandwidth smaller than 20 MHz. It may be assumed that the narrow bandwidth is larger than 1.4 MHz (6 PRBs), Par. 0052), and 
the narrow band allocation information includes a start index that specifies one of a plurality of narrow bands and a number index that specifies the number of the two or more narrow band (YI; FIG. 11 shows another example of resource units for PUSCH transmission … Different number of tones may be multiplexed by FDM. A cell-specific configuration of {number of subcarrier/tones, number of resource units in frequency, starting tone index, end tone index} may be configured, Par. 0069-0071).  
	Although YI teaches UE is configured with cell-specific configuration, but fails to explicitly teach that Base station sends the configuration to the UE. However, in the same field of endeavor, Takeda teaches in Par. 0045 that “the radio base station, can report (configure) the arrangement of resource pools #1 to #4 in SIBs (System Information Blocks). In this case, the arrangement of resource pools #1 to #4 can be reported by the broadcast signal”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YI to include the use of SIB as taught by Takeda in order to broadcast radio resource configuration (Takeda; Par. 0045).

Regarding claim 20, YI teaches, An apparatus provided in a user terminal, the apparatus comprising a processor and a memory, the processor being configured to (YI; a UE, Par. 0052): 
receive, from a base station, narrow band allocation information allocating two or more narrow bands to the user terminal (YI; in terms of UL transmission, a UE may be configured or scheduled with single or less than 12 tones (i.e. subcarriers) in one UL transmission to enhance the coverage … One resource unit may be one or some portion of one PRB in LTE, which corresponds to 14 OFDM symbols with 12 subcarriers, Par. 0052-0054); and 
perform communication by using the two or more narrow bands based on the narrow band allocation information (YI; One resource unit is the minimum resource block size where PUSCH can be scheduled, Par. 0059), wherein 
the two or more narrow bands are provided within a bandwidth supportable by the user terminal (YI; all narrow-band UE shall support the same narrow bandwidth smaller than 20 MHz. It may be assumed that the narrow bandwidth is larger than 1.4 MHz (6 PRBs), Par. 0052), and 
the narrow band allocation information includes a start index that specifies one of a plurality of narrow bands and a number index that specifies the number of the two or more narrow band (YI; FIG. 11 shows another example of resource units for PUSCH transmission … Different number of tones may be multiplexed by FDM. A cell-specific configuration of {number of subcarrier/tones, number of resource units in frequency, starting tone index, end tone index} may be configured, Par. 0069-0071).  
YI teaches UE is configured with cell-specific configuration, but fails to explicitly teach that Base station sends the configuration to the UE. However, in the same field of endeavor, Takeda teaches in Par. 0045 that “the radio base station, can report (configure) the arrangement of resource pools #1 to #4 in SIBs (System Information Blocks). In this case, the arrangement of resource pools #1 to #4 can be reported by the broadcast signal”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of YI to include the use of SIB as taught by Takeda in order to broadcast radio resource configuration (Takeda; Par. 0045).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416